OPINION — AG — ** BOARD OF COSMETOLOGY — OVERPAYMENTS — DESTROY INFORMATION IN FILES OF INDIVIDUALS ** (1) YOU HAVE NO AUTHORITY TO KEEP SAID OVERPAYMENTS, AND SAME SHOULD BE REFUNDED IMMEDIATELY UPON RECEIPT THEREOF. IN THIS CONNECTION, WE SUGGEST THAT THE COST OF HANDLING REFUNDS OF OVERPAYMENTS MAY BE REDUCED BY RETURNING SENDERS THEREOF, CHECKS, MONEY ORDERS, ETC., CONTAINING OVERPAYMENTS, WITH THE REQUEST THAT THE CORRECT AMOUNT BE SENT. (2) YOU DO NOT HAVE THE AUTHORITY TO DESTROY ANY FILES OR RECORDS. (SEE: ARCHIVES AND RECORDS COMMISSION) (LICENSES, AUTHORITY, DESTROY, PUBLIC RECORDS, RECORDS) CITE: 74 O.S. 564 [74-564], 74 O.S. 571 [74-571], 59 O.S. 199.15 [59-199.15] (MAINARD KENNERLY)